Citation Nr: 0112895	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 3, 1999 to 
May 6, 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bipolar disorder clearly and unmistakably 
preexisted service.

3.  The veteran's preexisting bipolar disorder did not 
increase in severity or chronically worsen during service.


CONCLUSION OF LAW

Preexisting bipolar disorder was not aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
this claim and the duty to notify the veteran of evidence 
and information needed to substantiate and complete his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  The RO obtained all relevant records adequately 
identified by the veteran and associated said records with 
his claims folder.  The veteran was also given the 
opportunity to appear and testify before either a RO Hearing 
Officer or a member of the Board to advance any and all 
arguments in favor of his claim, but he declined to do so.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

The evidence of record shows that the veteran enlisted in the 
United States Marine Corps and did not disclose any history 
of psychiatric treatment.  The enlistment examination 
performed in January 1999 was void of any findings of a 
mental or physical disability.  Fifty-three days into 
service, however, the veteran became delusional and was 
hospitalized.   Magnetic resonance imaging performed on his 
brain was found to be normal, but the veteran continued to 
be, "selectively mute."  He was hospitalized and treated 
with psychotropic medication.

During the veteran's hospitalization, he was determined to 
have bipolar disorder with a single manic episode.  Although 
the veteran did not personally give a history of a 
psychiatric disorder, his parents were contacted and they 
informed the veteran's treating psychiatric team that he had 
been treated as an inpatient when he was seventeen years old 
and given Lithium.  The veteran's parents also related that 
following six weeks of inpatient treatment at the age of 
seventeen, the veteran stopped taking prescribed medication 
as he found that it, "slowed him down."

Based in part on the history as given by the veteran's 
parents, the veteran's psychiatric team continued to treat 
the veteran with psychotropic medication.  Although he tried 
to leave the hospital against medical advice and required 
personal observation when taking medication, the veteran was 
stabilized with the use of medication and released when found 
to have improved to a point of being able to manage his own 
care.  He was evaluated by a Medical Dispositions Officer and 
found to have bipolar disorder which preexisted service, a 
condition which disqualified him from active duty service.  
As such, the veteran was given an entry level separation with 
uncharacterized service.  

In June 1999, the veteran filed an application for VA 
compensation benefits, alleging bipolar disorder which began 
in April 1999.  He maintains that he was not diagnosed as 
having a psychiatric disorder prior to service, but that he 
has a family history of bipolar disorder which predates his 
active duty service.

Given the evidence as outlined above, the Board finds that 
there is clear and unmistakable evidence which demonstrates 
that a psychiatric disorder existed prior to the veteran's 
service.  The records at the time of the veteran's treatment 
in service and at the time of his separation from service are 
lacking in evidence of protest by the veteran regarding the 
finding of a preexisting condition.  The records clearly show 
a history, as given by the veteran's parents, of psychiatric 
treatment at the age of seventeen and there is nothing in the 
record to suggest that this history of psychiatric treatment 
prior to service should not be deemed competent evidence.  
The Board gives great weight to this evidence as it was not 
disputed by the veteran contemporaneous with his separation 
from service.

Accordingly, upon finding that the veteran's bipolar disorder 
preexisted service, the Board must determine whether the 
disorder increased beyond normal progression or chronically 
worsened as a result of service.  The Board notes that it may 
only consider independent medical evidence of record to 
support its findings and cannot render its own medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The veteran's contentions alone do not constitute 
competent medical opinions as he is a lay person with no 
medical training or expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The medical evidence of record shows that the veteran became 
cooperative and compliant in taking prescribed medication 
after inpatient treatment following fifty-three days of basic 
training.  Upon discharge from the hospital, he was found to 
have improved insight into his illness, but continued to have 
difficulties accepting it due to an intense desire to compete 
with his brother in the Marine Corps.  It was noted that the 
veteran's mental status was only remarkable for an increased 
intensity of interaction and mildly blunted affect.  As such, 
he was discharged with instructions to follow-up at a 
community mental health center and separated from the Marine 
Corps.

Based on the evidence as outlined above, the Board finds that 
the veteran's bipolar disorder did not increase in severity 
or chronically worsen as a result of military service as he 
was separated in a stable condition.  His history of 
psychiatric illness shows that he was treated once before 
service and his diagnosis during service shows a single 
episode of mania.  The veteran was discharged from treatment 
with improved symptoms and stabilized on medication.  There 
is no medical finding of chronic worsening of symptoms.  
Therefore, the Board finds that the veteran's bipolar 
disorder was not aggravated by military service and service 
connection cannot be granted.  The preponderance of the 
evidence in this case is against the claim.


ORDER

Service connection for bipolar disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

